Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. 
Generally, it appears Applicant is arguing the device of Kuroiwa (USPGPUB 2013/0149159) has receptors 21 fit within the holes and thus the holes cannot operate as lifting openings.  
Applicant has ignored the teaching of the receptors being threaded into the screw hole 25a of the base plate 25.  As articulated in the previous Office action, the lead introduction device 25 has a coupling device 25a configured to receive (i.e. threaded) a lifting device (e.g.  threaded screw eye or hook) passed through a lifting opening (outer shell 11 through hole: see paragraph 0091); the lifting opening arranged between the chordwisely spaced spar caps (see FIG. 3).  Nothing is preventing the disc receptors to be mounted to the blade after the blade is assembled.  Clearly, the openings for the disc receptors could be utilized in a manufacturing process where the blade is lifted or moved to a transportation apparatus.  There is no disclosure that renders the blade of Kuroiwa inoperative if the disc receptors aren’t installed before or during transportation.  
	Applicant’s argument has necessitated a new rejection under 35 U.S.C. §112(a).  Specifically, Applicant desires a hole on the rotor blade that is configured to receive a lifting device to be distinguished over the opening of Kurioiwa, however no disclosure of the lifting opening configuration is set forth by the Applicants in the original disclosure which is different than a hole. 
	Applicant also states that “Amended claim 1 further recites wherein the load introduction device has a load introduction opening that is arranged substantially orthogonally to the thickness and 
	In summary, Applicant only claims the ability to use a lifting device passing through the opening for at least claim 1.  If the lifting device was actually physically required in the apparatus claim, the 35 USC §102 rejection would be overcome.  See however claim 13 which uses a lifting device and is rejected under 35 USC §103.   

	On page 8 of the April 27, 2021 remarks, Applicant addresses the rejection of claims 1-2, 4-7, 9-13 and 16 as being obvious over Hoffmann in view of Fukami and further in view of Bech.  Applicant has mischaracterized the rejection. 
	Hoffmann lacks the teaching of dual spars on either one of the sides of the rotor blade.  In other words, Hoffmann may only disclose one spar on each blade side.  As discussed on page 10 of the Non-final Rejection, Hoffman teaches in paragraph 0052 load-carrying belts, and the ends of the load introduction devices 300 being connected to the belts.  Fukami was merely cited for teaching the known use of dual spar webs on each side of the rotor blade.  So, the general spars or belts of Hoffmann were configured to be the dual spars of Fukami (FIG. 3 and 5).  But even with this combination, the relative location of load introduction devices 300 between the spars is speculative.  Accordingly, the Bech teaching, not limited to a box-like structure (see paragraph 0055), puts the openings 60, 62 on the interior of the shear webs for receiving the lifting device. The rejection has been reviewed in light of Applicant’s arguments, but is still viewed appropriate and is applied below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Each claim requires “a lifting opening” which a lifting device could pass through. Based on Applicant’s arguments on page 7 filed April 27, 2021, a threaded eye or hook cannot pass through the claimed lifting opening.  But there is no disclosure of what the lifting opening entails. Accordingly, the lifting opening must be merely more than a hole otherwise Applicant’s argument would not have been made.  And since there is no disclosure of what can and what cannot pass through the lifting opening, a person with ordinary skill in the art cannot make the invention without undue experimentation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, 11, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2013/0149154 A1 (Kuroiwa et al. hereinafter).
For claim 1, Kuroiwa et al. teach a rotor blade 1 for a wind turbine comprising: a root region 1A and a blade tip 1B, a longitudinal direction extending from the root region 1A to the blade tip 1B; a leading edge and a trailing edge (see FIG. 2-3), a transverse direction extending from the leading edge to the trailing edge (see FIG. 3 cross-section), a thickness that is orthogonal with respect to the longitudinal direction and orthogonally with respect to the transverse direction (see FIG. 3 cross-section); a pressure side and a suction side opposite the pressure side (see FIG. 3); a front pressure-side spar cap, a rear pressure-side spar cap; a front suction-side spar cap and a rear suction-side spar cap (all labeled 16 in FIG. 3); and a load introduction device 25 between at least one of the front or rear pressure-side spar caps and at least one of the front or rear suction-side spar caps, wherein the load introduction device 25 has a load coupling device 25a configured to receive (intended use) a lifting device (such as a threaded screw eye or hook) passed through a lifting opening (outer shell 11 though hole: see paragraph 0091); wherein the lifting opening (outer shell 11 though hole) is arranged on at least one of the pressure side or the suction side (see at least FIG. 3); and wherein the lifting opening is arranged between one of: the front pressure-side spar cap, the rear pressure-side spar cap; the front suction-side spar cap and the rear suction-side spar cap 16 (see FIG. 3).
For claim 2, Kuroiwa et al. further teach a front and rear spar web 18, wherein the load introduction device 25 is arranged on one of the front spar web or rear spar web (see FIG. 9A-B and 
For claim 3, Kuroiwa et al. show in at least FIG. 3, the front pressure-side spar cap 16 and the rear pressure-side spar cap 16 has a transverse spacing; and similarly the front suction-side spar cap 16 and the rear suction-side spar cap 16 has a transverse spacing, wherein at least one of the first and second transverse spacings is equal to or greater than a dimension of the lifting opening in the transverse direction.  
For claim 4, Kuroiwa et al. show the load introduction device 25 is arranged between the front and rear spar webs 18 in the transverse direction (see FIG. 3). 
For claim 6, Kuroiwa et al. show the load coupling device 25a is designed as a load introduction opening that is arranged substantially orthogonally to the thickness (see paragraph 0091 and FIG. 3).
For claim 10, Kuroiwa et al. show other load introduction openings (see FIG. 2 and FIG. 3) which are capable of receiving a cylindrical coupling element of a lifting device.  
As far as claim 11 is definite, Kuroiwa et al.’s load coupling device 25a could be used as a connection member for deicing equipment.
For claim 12, Kuroiwa et al. show in FIG. 1 a wind turbine having at least one rotor blade as claimed in claim 1. 
For claim 17, the load coupling device 25a is arranged substantially orthogonally to the longitudinal direction 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa et al. as applied to claim 1 above and further in view of United States Patent Application Publication No. 2011/0142660 A1 (Bakhuis et al. hereinafter).
Kuroiwa et al. do not mount the blade by using the lifting opening and the load introduction device 25.
Bakhuis et al. however, teach the mounting of a wind turbine rotor blade by using threaded bores 30 and a hook 33 or eye 37 engaged in the bore 30.
Because Kuroiwa et al. already tach a threaded bore in the load introduction device 25 and Bakhuis et al. utilize a hook 33 or eye 37 threaded into a bore 30 for enabling the blade to be lifted, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroiwa et al. such to have a lifting device as taught by Bakhuis et al. threaded into the bore of the load introduction device 25 for the purpose of allowing the Kuroiwa et al. blade to be lifted for mounting.  

Claims 1-2, 4-7, 9-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0127025 A1 (Hoffmann hereinafter) in view of .
Hoffmann teaches a rotor blade 100 for a wind turbine comprising: a root region 110 and a blade tip 120, a longitudinal direction 500 extending from the root region 110 to the blade tip 120 (see FIG. 1); a leading edge 160 and a trailing edge 170, a transverse direction extending from the leading edge to the trailing edge (see FIG. 1), a thickness (see FIG. 2) that is orthogonal with respect to the longitudinal direction 500 and orthogonally with respect to the transverse direction; a pressure side 140 and a suction side 130 opposite the pressure side 140; a load introduction device 300; wherein the load introduction device 300 has a load coupling device 320 configured to receive a lifting device 200/400 passing through a lifting opening 190, and wherein the lifting opening 190 is arranged on at least one of: the pressure side 140 or the suction side 130 (see paragraph 0029).
Hoffmann further teaches in paragraph 0053 that reinforcing plates 310, which are at the load introduction device’s 300 ends, are preferably connected to load carrying belts for carrying forces along the longitudinal direction of the rotor blade.
Hoffmann fail to show the belts being either a front pressure-spar cap and a rear pressure-side spar cap; or a front section-side spar cap and a rear suction-side spar cap; as well as the load introduction device 300 positioned between either at least one of the front or rear pressure-side spar caps and at least one of the front or rear suction-side spar capes.  Similarly, Hoffmann shows the lifting opening 190 on either or both pressure and suction side surfaces, but not between one of: the front pressure-side spar cap and the rear pressure-side spar cap in the transverse direction or the front suction-side spar cap and the rear suction-side spar cap in the transverse direction.


Because Hoffmann teach a wind turbine blade having belts for carrying forces along the longitudinal direction, and Fukami et al. teach the use of a front pressure-spar cap 32a and a rear pressure-side spar cap 32b; and a front section-side spar cap 30a and a rear suction-side spar cap 30b for the purpose of carrying forces along the longitudinal direction of the rotor blade 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the belts of Hoffmann to be the spars of Fukami et al. as shown in FIG. 3 and 5 for the purpose of carrying forces along the longitudinal direction is a known manner.  

Bech et al. teach in FIG. 8-11, a wind turbine rotor blade having a spar 16 shown in a box-like structure but disclosed as capable of assuming “a variety of specific forms” in paragraph 0055.  Openings 60, 62 are disposed chord-wisely between the shear webs 19 as seen in FIG. 10-11 to allow lifting elements 64 to pass therethrough and be connected to the shear webs 19.  
Because Fukami et al. provide ample room between the shear webs and spar caps, and Bech et al. show that openings for inserting of lifting elements is between the shear webs, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoffmann opening(s) 190 to be between the spar caps when Hoffmann is modified by Fukami et al. as explained above, the openings being between the shear webs as taught by Bech et al. for the purpose of allowing the Hoffmann lifting elements 200 to pass into the blade cavity and enable coupling to the Hoffmann load introduction device 300.  Having this relative spacing would 

For claim 6, Hoffmann teaches the load coupling device 320 is designed as a load introduction opening that is arranged substantially orthogonally to the thickness.  
For claim 9, Hoffmann teaches a second load introduction device 300 and a second lifting opening 190 (see at least FIG. 1-3, 5 and 7).
For claim 10, Hoffmann teaches in at least FIG. 6 a plurality of load introduction openings 320, 340, which are capable for receiving cylindrical coupling elements 400 of one or more lifting devices.
As far as claim 11 is definite, Hoffmann’s load coupling device 320 could be used as a connection member for deicing equipment.
For claim 12, Hoffmann teaches the wind turbine rotor blade 100 is part of a wind turbine (see at least paragraph 0016).
For claim 13, the wind turbine rotor blade 100 of Hoffmann is installed by providing the rotor blade with respect to claim 1 above; passing a lifting device 200 through the lifting opening 190; securing the lifting device 200 on the load introduction opening 320; and raising the rotor blade into an installation position by the lifting device (see at least paragraph 0016).
For claim 16, Hoffmann further teaches arranging a lifting element 400 in the load introduction opening 320 and securing the lifting device 200 on the lifting element 400.

For claims 2, 4, 14-15 and 20 Hoffmann may not teach the load coupling device attached to spar webs
Bech et al. however, teach in paragraph 0069, the use of connection structures 120 connected to spar webs 19 for the purpose of providing means to lift the rotor blade. 

For claim 4, the combination of Hoffmann in view of Fukami et al. and Bech et al. already teach the load introduction device between the spar caps, which necessarily locates the load introduction device between the spar webs.  

For claim 5, Hoffmann teaches a center of gravity 600 in FIG. 1 and a centroid axis of the rotor blade oriented substantially parallel to the longitudinal direction.  The centroid axis is near but does not extend through the load introduction device, and for claim 7 does not pass through one of the lifting opening 190 or the load coupling device 320/340.  
However the relocation of the load openings 190 or load coupling device 320/340 to be along a longitudinal axis passing through the center of gravity is clearly an obvious matter of engineering expedience.  One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to arrange the lifting openings 190 or the load coupling devices 320/340 along an axis passing through the center of gravity for the purpose of lifting the blade with a crane which requires less height than a scenario where the load attaching points are outside the center of gravity as is well understood by artisans skilled in the wind turbine blade mounting art utilizing cranes. 

Claims 8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Fukami et al. and Bech et al. as applied to claim 1 above, and further in view of World .
Hoffmann in view of Fukami et al. and Bech et al. fail to discuss a low density filler material, like balsa wood, being disposed between than the spar caps of a higher density material.
The ‘953 publication however shows in FIG. 1 a filler material 14 of low density material, such as foam or balsa wood (see page 2, first full paragraph) arranged between spar caps 12 for the purpose of reducing the weight of the turbine blade.  
Because Hoffmann in view of Fukami et al. and Bech et al. already teach chordially-spaced spar caps for a wind turbine blade and the ‘953 publication teaches to use a lightweight material between chordially-spaced spar caps for reducing the weight of the wind turbine rotor blade, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alter the material of the blade between the spar caps to be a low density material like balsa wood or foam, as taught by the ‘953 publication for the purpose of decreasing the overall mass of the wind turbine rotor blade.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3799